Defendant appeals from an order substituting for a deceased defendant the administrator of her estate, amending the title of the action accordingly, directing that all further proceedings be had against the said administrator and that judgment be entered against the administrator, and from the judgment entered pursuant to said order. Order and judgment affirmed, with ten dollars costs and disbursements. By an affirmance the same result is reached as would be attained if the provisions of section 478 of the Civil Practice Act were invoked. Lazansky, P. J., Carswell and Taylor, JJ., concur; Adel, J., with whom Hagarty, J., concurs, dissents and votes to reverse and deny the motion, with the following memorandum: Section 478 of the Civil Practice Act provides the proper procedure, which should be followed. Judgment should be entered without having the decedent’s personal representative substituted in the action.